Underberg v Dryden Mut. Ins. Co. (2019 NY Slip Op 06999)





Underberg v Dryden Mut. Ins. Co.


2019 NY Slip Op 06999


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (411/19) CA 18-02325.

[*1]JARED N. UNDERBERG, PLAINTIFF-APPELLANT-RESPONDENT, 
vDRYDEN MUTUAL INSURANCE CO., DEFENDANT-RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.